Rehearing denied May 19, 1914.
On Petition for Rehearing.
(141 Pae. 540.)
Department 1.
Mr. Justice Ramsey
delivered the opinion of the court.
The petition for rehearing says that J. B. Elwert, now deceased, who brought this suit, did not obtain title to the real premises in dispute through the sheriff’s deed referred to in the opinion of the court, *326handed down on March 31st last, but that her title “was derived solely through the decree in the case of Elwert v. Marley,” and expresses the opinion that said decree was overlooked by the court in rendering the decree of affirmance. However, we did not overlook that decree, but formed the conclusion that it did not aid the plaintiff.
This suit was brought by J. B. Elwert, the mother of Carrie M. Elwert, and, after it was commenced, she died, and Carrie M. Elwert and C. P. Elwert were substituted in her stead as plaintiffs.
This suit was brought to obtain a decree of cancellation of a deed of conveyance dated August 21, 1906, made by Carrie M. Elwert to M. W. Parelius, conveying to him, for $3,600, lot 5 in block 2 of the City of East Portland, with its appurtenances, and quieting the alleged title of J. B. Elwert to other lands described in the complaint, and in the petition for rehearing.
J. B. Elwert never had a deed conveying to her any of the land described in the complaint, nor did she have any written evidence of title thereto. Her daughter, Carrie M. Elwert, purchased said lot 5 in block 2 in East Portland at sheriff’s sale and received a sheriff’s deed conveying said lot to her, and she, with the knowledge of J. B. Elwert, entered into a written contract to sell said lot to H. P. Palmer or his assigns fon $3,600. Palmer paid her said sum for said lot, and in doing so he was acting as agent of M. W. Parelius. Before Carrie M. Elwert conveyed said lot to M. W. Parelius as assignee of Palmer, she, by the agreement with Palmer, permitted Palmer to bring a suit in equity, in her name, as plaintiff, against P. H. Marley, H. E. Noble, and J. Olsen, to quiet the title of said Carrie M. Elwert to the premises described in the petition for a rehearing, etc. The complaint in said suit *327alleged that Carrie M. Elwert (not J. B. Elwert) owned said property in fee, etc., and that Marley, Noble and Olsen claimed some right or title in or to said premises, and that each of them denied the rights of Carrie M. Elwert in said premises, and that the claims of said parties in or to said premises were without any foundation whatever. In said suit said defendants answered, denying the plaintiffs’ title to said premises, and alleging title in Noble, and claiming that Noble obtained his title to said premises through purchase at a tax sale and deeds of conveyance made in tax proceedings, etc.
The Circuit Court of Multnomah County, in said suit, rendered a decree that Carrie M. Elwert was the owner of said premises, in fee simple, and that the defendants therein had no title to any portion of said premises, and that said tax deeds were void, etc.
The petition for rehearing contends that the decree above referred to vested the title to said premises in Carrie M. Elwert, and that she held said title as trustee of her mother, J. B. Elwert.
3. If, as counsel for the plaintiffs contends, the decree in Elwert v. Marley vested the title to the property in dispute in the plaintiff in that suit (Carrie M. Elwert), how did her mother, J. B. Elwert, get title to it? Counsel asserts that his client does not claim title to said premises through the sheriff’s deed referred to in the former opinion, and that she obtained her title by virtue of said decree. If the decree vested the title in Carrie M. Elwert, she still owns it, unless she has conveyed it away. It is not claimed that she conveyed it to J. B. Elwert, her mother. Then how did her mother get title, if she had any? The alleged trust referred to in the complaint and in the evidence had nothing to do with said decree. It applied only to the property purchased by Carrie M. Elwert at the sher*328iff’s sale, and had nothing to do with the decree in Elwert v. Marley, which was rendered long after the purchase of said property at sheriff’s sale. There is no evidence that the suit of Elwert v. Marley was begun or prosecuted for the benefit of J. B. Elwert. The evidence shows that said suit was brought for the benefit of Palmer or his assigns, Parelius, and that Palmer paid the expenses thereof.
4. The suit of Elwert v. Marley was brought against Marley, and Noble, and Olsen, and the decree, therein is binding upon them and their privies, and it is a bar to all claims that said parties or their privies might make to said premises as against Carrie M. Elwert or her privies.
The complaint in said suit alleged, and the court by its decree found, that Carrie M. Elwert was the owner in fee of said premises, and that neither of the defendants therein had any interest in said premises. In other words, Carrie M. Elwert had, according to said decree, when she filed her complaint, the title to said premises, and the defendants had no interest therein. How, then, did or could Carrie M. Elwert obtain title to said premises by said decree? She did not obtain it from the defendants, because the decree found that they had no interest in the premises.
5. A decree is. conclusive between the parties thereto, their representatives and successors in interest, by title subsequent to the commencement of the suit, litigating for the same thing, under the same title, and in the same capacity, as to every matter directly determined by such decree: Section 756, L. O. L.
As between Carrie M. Elwert and her privies and Marley, Noble and Olsen and their privies, said decree is conclusive evidence that Carrie M. Elwert was the owner of said premises in fee simple at the date of *329the rendition of said decree; but, as to the other persons, it is without effect.
In the complaint in this suit, the plaintiff J. B. Elwert alleges that on the 21st day of August, 1906, the plaintiff’s daughter, Carrie M. Elwert, held the title to said premises (including the premises described in the petition for a rehearing) as trustee for the plaintiff. The decree in Elwert v. Marley was not rendered until September 24, 1906. Hence, according to the complaint, Carrie M. Elwert held the title to said premises in trust for J. B. Elwert before said decree was rendered.
We do not think that Carrie M. Elwert obtained any title to the property in dispute by virtue of the decree in Elwert v. Marley, but that said decree would be conclusive evidence of title in her in a suit between her and the defendants in said suit and their privies. It is not evidence of title in her, as against the defendant William Reid.
If it were true that she derived title to the premises in dispute by said decree, that fact could not benefit the plaintiffs in this case, because there is not a scintilla of evidence that said title vested in J. B. Elwert.
We believe that the conclusion reached in the original opinion is correct, and therefore the petition for a rehearing is denied.
Affirmed. Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Moore and Mr. Justice Burnett concur.